Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 4, 11 and 14-39 are currently pending and an amendment to the claims filed on 07/16/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/16/2021 before the mailing date of the current final action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language documents have only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 07/16/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 


New Grounds of Rejection ---- as necessitated by amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 4, 11 and 14-39 are rejected under 35 USC 103 as being obvious over HSU (US2016/0045158A1 corresponding to WO2014/145484A2, IDS of 02/12/2021) in view of Zhang et al., “Effect of local insulin injection on wound vascularization in patients with diabetic foot ulcer”., Experimental and therapeutic medicine 11: 397-402, 2016; William, “Diabetes and Wounds: Love the Skin You’re In”, Voice of the Diabetic, Vol. 24, No. 1, Winter 2009, pp. 1-3; and Alvis Mendes et al., (US2015/0150919A1).
Specifically, claims 4, 11 and 14-38 are rejected by HSU in view of Zhang/ Williams; and 
Claim 39 is are rejected by HSU in view of Zhang/Williams and further in view of Alvis Mendes. 

Applicant claims including the below claims 4 and 11 filed on 07/16/2021:

    PNG
    media_image1.png
    406
    1327
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    331
    1284
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
HSU teaches a method of treating diabetes by topically, transdermally or transmucosally delivering a pharmaceutical composition comprising a therapeutic agent (e.g., insulin) at a contact site with the subject’s skin (entire document including e.g., abstract and Figures) where the composition further contains excipients which reads on the instant carrier including starch, glucose, …sucrose … water and ethanol which reads on the instant pharmaceutical carrier; the subject includes human ([0097]); the method includes measuring a blood glucose level (=biomarker) with transdermal sensor which is adapted and configured to detect a specific indicator that is either the therapeutic agent itself or a biomarker (=glucose) (e.g., Fig. 1, claim 1 and 32 of prior art) wherein Fig. 1 illustrates measuring glucose which reads on the instant step a), in part; administering the pharmaceutical composition to the contact site of skin (e.g., Fig. 1) which reads on the instant human and administration step (b) (instant claims 4, 11, in part and claim 33); the therapeutic agent includes insulin or its analogues such as rapid-acting insulin analogues, e.g., insulin lispro, insulin aspart or insulin glulisine or long-acting insulin analogues, e.g., insulin glargine or insulin determir (e.g., [0063] and claims 2-3 of prior art) which reads on the instant insulin (instant claim 11: diabetic human patient and instant claims 36-38: insulin and its analogues); and the formulation can be provided in the form of creams, patches, lotions, drops, sprays, gels, powders, aerosol, ointment, solutions, suspension, emulsion and the like ([0108]) which reads on the instant formulation (instant claim 35); this prior art teaches that hypoglycemia is defined as when blood glucose level is 100mg/dL between 0.5 -5 hours ([0199]-[0200]); and the method includes determining the subject’s blood glucose level at the contact site after attaching the device comprising the therapeutic agent containing formulation to the skin ([0123]) and the measurement of blood glucose level is done from blood sample of periodic finger pricks ([0115]) which reads on the instant systemic blood glucose measurement (instant claim 34).  

Zhang teaches topical injection of insulin on the diabetic foot ulcer area (left column on page 398). 
Williams teaches people with diabetes and skin wounds having elevated blood glucose levels that can cause healing complications and infection; and there are various types of wounds, and one of them is diabetic/neuropathic ulcers and such ulcers are usually found in the feet or lower extremities and arise from a lack of protective sensation and they are linked with calluses, foot and toe deformities which leads to numbness of the nerves in the feet with less aware of tissue damage and therefore, keeping blood glucose levels as close to normal as possible can minimize the chances that people will get this type of ulcer (page 1); and wounds, infections and other complications are caused by high blood sugar and thus, bacteria can enter through even the smallest of wounds, and if blood glucose levels are elevated, the bacteria will feat on that and grow, and that is, high blood glucose feeds infection and infection makes glucose levels even higher (page 2); and wounds stops healing when blood glucose levels are 200mg/dL and greater (page 3) which overlaps the instant ranges of greater than 100mg/dL, 200mg/dL, 300mg/dL, 350mg/dL, 400m/dL, 450mg/dL, 500mg/dL, 550mg/dL, 600mg/dL (instant claims 19-32); and the people having diabetic foot is sometimes treated with special dressings and compression to decrease the swelling, which allows healing oxygen and nutrients to get to the wound (page 2). 

However, HSU in view of Williams does not expressly teach skin ailment is refractory to medication previously administered to the patient of instant claim 39. The deficiency is cured by Alves Mendes. 
Alves Mendes teaches a method for topical treatment and control of bacterial infections including diabetic foot infections (abstract and [0012]); and the method is used in combination with a non-standard therapy for diabetic foot infection, e.g., where diabetic foot infection is refractory to a standard therapy including e.g., administration of an antibiotic agent ([0017]) (instant claim 39).  
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and HSU is that HSU does not expressly teach treating a diabetic foot ulcer as instantly claimed; and hyperglycemia range of instant claims 19-32.  The deficiencies are cured by Zhang and William.  
2. The difference between the instant application and HSU is that HSU does not expressly teach the glucose level that is greater than the systemic glucose level of instant claims 4 and 11; and surrounding tissue within about certain length of the outer edge of the ailment of instant claims 14-18. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to administer insulin-containing composition of HSU to treat specific diabetic diseases, i.e., diabetic foot ulcer of Zhang/William.  Selection of specific diabetic disease from Zhang/William and then administration thereof to the diabetic foot area would have yielded no more than the predictable treating effects. 
2. It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the teachings of HSU with teachings of Zhang/Williams. 
In particular as expected or well-known in the relevant art including William, high blood sugar can build up in the extremities of feet or toes because the feet are farthest away from the heart’s pump and thus, blood circulation is poor to the feet and this build-up high blood sugar can damage the nearby nerves with giving patients with a lack of protective sensation, and as a result, a diabetic foot ulcer can develop as an open wound anywhere on the foot area. So of course the glucose level would go to be higher at the outer edge of the diabetic foot ulcer as compared to the systemic blood glucose because the artisan would expect the build-up of the blood sugar in the foot which caused the ulcer in the first place. In this context, William also teaches high blood glucose feeds infection, and infection makes glucose levels even higher and that is, infected wound skin area of diabetic patient having diabetic foot ulcer has increased high glucose level, and therefore, infected area and/or surrounding tissue area within certain length of outer edge of ulcer would have higher blood glucose level than that of finger area used for systemic measurement. So instantly claimed step (a) does nothing 
Further, HSU (Fig. 1) teaches contacted area and its surrounding area and however, HSU/Zhang/William does not exact length ranges of outer edge of the ailment for surrounding tissue. However, it is not inventive because repetitive experiments can give an ordinary artisan necessary or desired diameter range within the outer edge of skin ailment lesion, in the absence of criticality for the instant ranges. It is Applicant's burden to prove otherwise. 
Further, although Williams does not expressly teach exact ranges of high blood glucose level (hyperglycemia) of instant claims 19-32, William teaches overlapping ranges as noted above. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

3. It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to further define type of skin ailment, e.g., 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of 

Response to Arguments
Applicant argues that HSU completely remains silent about the treatment of diabetic foot ulcer and HSU fails to glucose level at the site of the diabetic foot ulcer that is greater than the patient’s systemic blood glucose level; and William focuses on systemic blood glucose level as being potentially beneficial for the treatment of diabetic ulcers. 
Applicant’s arguments have been fully considered, but are not persuasive in view of new secondary reference Zhang and rationales as noted in the body of action which can be a response to applicant’s arguments. In addition, what the examiner relied on from William and Zhang is not systemic blood glucose level, rather but on diabetic foot ulcer. 

Conclusion
All the examined claims are rejected.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613